 

Case: 2:20-cv-06546-MHW-CMV Doc #: 8 Filed: 03/26/21 Page: 1 of 1 PAGEID #: 23

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
KENNETH JOHANSEN, )
Plaintiff, Case No. 2:20cv6546
Vv. Judge Michael H. Watson
HB INSURANCE ) Magistrate Judge Chelsey M. Vascura
SOLUTIONS LLC, et al., )
Defendants.

NOTICE OF SETTLEMENT AND DISMISSAL

Now comes Plaintiff Kenneth Johansen (“Mr. Johansen”), Defendants HB Insurance
Solutions LLC (“HB Insurance”) and Brandon William Hermann (“Mr. Hermann”)
(collectively referred to herein as “Defendants”), and give notice that the within matter is
dismissed pursuant to Ohio Rules of Civil Procedure 41(a)(1)(ii) with prejudice, with each party

to bear their own costs.

 

 

 

March 25, 2021 Respectfully submitted,
i

Kom w NAS /s/ Christopher B. Wick
Kenneth Johansen qi , HAHN LOESER & PARKS LLP
5202 Avery Oak Drive 200 Public Square, Suite 2800
Dublin, Ohio 43016 Cleveland, Ohio 44114
johakw@gmail.com Phone: (216) 621-0150

Fax: (216) 241-2824

Pro Se Plaintiff Email: cwick@hahnlaw.com

Attorneys for Defendants HB Insurance
Solutions LLC and Brandon William Hermann

12505134.1
